Citation Nr: 1012028	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected bilateral hearing loss and tinnitus (claimed as 
posttraumatic stress disorder, anxiety and insomnia).

2.  Entitlement to service connection for degenerative 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	John Garaffa, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in January 2010 by the 
undersigned Veterans Law Judge. 

The issue of entitlement to service connection for 
degenerative disease of the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's acquired psychiatric disorder is proximately 
due to his service-connected bilateral hearing loss and 
tinnitus.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder as 
secondary to service-connected bilateral hearing loss and 
tinnitus is established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to an Acquired Psychiatric Disorder, to 
Include as Secondary to Bilateral Hearing Loss and Tinnitus

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to an acquired 
psychiatric disorder.  He asserts that he became depressed 
during service after witnessing the death of a fellow service 
member during training.  The Veteran also asserts that he has 
depression as a result of his service-connected bilateral 
hearing loss and tinnitus.

Service treatment records were reviewed.  The Veteran's 
entrance examination from April 1969 did not note any 
psychiatric abnormalities.  Service treatment records are 
silent as to any complaints, treatment or diagnosis of a 
psychiatric disorder.  The Veteran's separation examination 
from August 1971 also did not note any psychiatric 
abnormalities.

Post-service treatment records were reviewed.  VA outpatient 
records indicate the Veteran is being treated for major 
depressive disorder and dysthymia.  In December 2001, the 
Veteran showed signs of agitation, irritability, sleep 
disturbances, anxiety and depression.  In January 2005, the 
Veteran complained of bad dreams and recurring memories of a 
fellow Marine being crushed by the recoil of a canon.  In 
January 2006, the Veteran was diagnosed with depressive 
disorder, not otherwise specified, rule out posttraumatic 
stress disorder, and rule out personality disorder, not 
otherwise specified.  More recently, in August 2006 the 
Veteran was diagnosed with major depressive disorder, and in 
February 2007 he was diagnosed with dysthymia.

The Veteran's treating VA psychiatrist submitted a statement 
in January 2010.  The psychiatrist indicated that the Veteran 
has a history of Mood Disorder due to general medical 
condition (with major depressive-like episode, recurrent - 
bilateral hearing loss and tinnitus), posttraumatic stress 
disorder, and alcohol dependence (in full sustained 
remission).  The Veteran was last seen by the psychiatrist in 
December 2009 during which exhibited symptoms such as 
psychomotor retardation, expressionless face, flat voice, a 
low social interest, separation from life/others (including 
his own family), irritability, and distrustfulness.  The 
psychiatrist stated that based on the Diagnostic and 
Statistical Manual of Mental Disorders - Fourth Edition (DSM-
IV), since his hearing deteriorated, the Veteran's 
symptomatology fits the criteria for dysthymia.  Furthermore, 
the psychiatrist reported that despite the Veteran's various 
attributions for his severe depression, including his 
experiences during service, the psychiatrist's sessions with 
the Veteran have led to the conclusion that the Veteran's 
manifestations are consistent with that of an individual 
suffering from severe depression induced by hearing loss and 
tinnitus.

The Board finds that service connection for an acquired 
psychiatric disorder is warranted on a secondary basis 
because the evidence is at least in relative equipoise.  The 
Veteran's treating psychiatrist has indicated that his 
dysthymia and major depression is a result of his service-
connected hearing loss and tinnitus.  There is no medical 
opinion to the contrary, of record.

In sum, taking into consideration the treatment records and 
positive medical opinion, the Board finds that the Veteran's 
current acquired psychiatric disability is proximately due to 
his service-connected bilateral hearing loss and tinnitus; 
therefore, service connection is warranted on a secondary 
basis.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
degenerative disease of the lumbar spine.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

The duty to assist has not been met.  VA outpatient records 
from April 2009 indicate that the Veteran was being treated 
by a private physician for back pain.  Those medical records 
are not associated with the claims folder and may contain 
medical evidence pertinent to the issue on appeal.

Additionally, the Veteran testified that although he did not 
seek additional treatment after the initial back injury in 
service, he continued to experience back pain throughout 
service.  The Board notes that the Veteran is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

After any additional private records are located, an 
addendum opinion should be obtained that includes a review 
of the additional records, including the self-submitted 
records from St. Joseph's Hospital in 1996, and the 
Veteran's account of chronic back pain during and after 
service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records, including VA medical and 
private records.  Ask the Veteran for a 
list of names and correct addresses of 
medical providers who have treated him, 
specifically including Dr. Ferrier.  

After securing any necessary and 
current authorization or medical 
releases, the RO should obtain those 
records, make sure they are up-to-date, 
and associate them with the claims 
folder.  Also, notify the Veteran that 
he may obtain the evidence and send it 
to VA.

If no additional records are located, a 
written statement to that effect should 
be requested for incorporation into the 
record.

2.  After additional records have been 
associated with the claims folder, 
obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for his degenerative 
disease of the lumbar spine.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, specifically including the 
1996 x-rays, and the Veteran's account 
of chronic pain, and offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's degenerative disease of the 
lumbar spine had its onset during 
service, is in any other way causally 
related to his active service or is 
caused by or aggravated by any of the 
Veteran's service-connected 
disabilities.

In rendering these opinions, the 
examiner should consider the Veteran's 
statements regarding the occurrence and 
aggravation of the disability, in 
addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in- service 
injury and instead relied on the 
absence of evidence in the service 
treatment records to provide a negative 
opinion). 

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of her case. 

3.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate his claim.  If the claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


